      Case 2:17-cv-10721-JTM-JVM Document 383 Filed 04/28/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                          Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                             Section H
                                                       Judge Jane Triche Milazzo
         Plaintiffs,
                                                       Division 1
 v.                                                    Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

         Defendants.


        MOTION FOR LEAVE TO FILE REPLY MEMORANDUM IN SUPPORT
           OF MOTION TO STRIKE PLAINTIFF’S FILING, OR, IN THE
       ALTERNATIVE, TO SEAL CONFIDENTIAL PORTIONS OF THE FILING

       Defendant Graymond Martin, through undersigned counsel, respectfully requests leave to

file the attached reply memorandum in support of his motion seeking to strike, or, in the alternative,

to seal, Plaintiff Tiffany LaCroix’s April 12, 2021 supplemental filing, Doc. No. 373, in order to

respond to the arguments and issues raised by Plaintiff Tiffany LaCroix in her opposition

memorandum, Doc. No. 380.
Case 2:17-cv-10721-JTM-JVM Document 383 Filed 04/28/21 Page 2 of 2




                                    Respectfully submitted,

                                     /s/ Matthew J. Paul
                                    Richard C. Stanley, 8487
                                    W. Raley Alford, III, 27354
                                    Matthew J. Paul, 37004
                                    Patrick M. Bollman, 38674
                                    STANLEY, REUTER, ROSS, THORNTON
                                     & ALFORD, LLC
                                    909 Poydras Street, Suite 2500
                                    New Orleans, Louisiana 70112
                                    Telephone: (504) 523-1580
                                    Facsimile: (504) 524-0069

                                    Counsel for Graymond Martin




                                2
